Citation Nr: 1417694	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 50 percent disabling prior to March 6, 2012, and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from April 1989 to September 1989, and from April 1990 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a disability rating of 50 percent, effective June 13, 2008.  The Veteran appealed the decision.  A May 2013 Decision Review Officer (DRO) Decision increased the Veteran's PTSD disability rating to 70 percent disabling, effective March 6, 2012.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as chronic depression, anxiety, flashbacks and panic attacks, chronic sleep impairment, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, impaired impulse control, suicidal ideation, and an inability to establish and maintain effective work and social relationships.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in October 2009 and March 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and asked several questions to assist him in supporting his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 
 
Service connection was established in a November 2009 rating decision, which granted a 50 percent rating from June 13, 2008.  The Veteran appealed the decision.  In a May 2013 DRO decision, the RO granted an increased rating to 70 percent, effective March 6, 2012.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Analysis

VA treatment records indicate the Veteran began receiving outpatient therapy for his PTSD in April 2008.  During these sessions, the Veteran reported experiencing flashbacks several times a week, full blown panic attacks once per month, nightmares a couple times a week, sleeping on average only 2 to 4 hours per night, depression, obsessional behaviors such as repeatedly checking locks and windows each night, irritability and frequent outbursts of rage, avoiding family gatherings and crowds, and at times suicidal ideation.  The Veteran also had difficulty complying with his medications throughout his treatment.

VA treatment records from June 2009 indicate that the Veteran's wife recommended him for inpatient psychiatric treatment at VAMC Philadelphia, and he stayed in the hospital for approximately one week.  She reported that the Veteran was stressed, anxious, and unable to sleep at all.  She said he was irritable at home and had difficulty concentrating, as well as memory lapses.  She also reported that the Veteran had stopped taking his medications and ceased seeing his outpatient therapist.  On examination the Veteran was found to be anxious but alert and cooperative, and exhibited depressed and withdrawn moods during the duration of his treatment.  His was fully oriented and his speech was normal.  He denied any active suicidal ideation but reported feeling a sense of impending doom.  The Veteran was restarted on his medications and within a few days showed significant improvement.  He also indicated he would return to his outpatient therapy.  However, subsequent treatment reports indicated that the Veteran's symptoms returned to their pre-hospitalization severity following his discharge.

According to an October 2009 VA examination, the Veteran reported intrusive recollections on an almost daily basis occasionally accompanied by vomiting, as well as periodic dissociative flashbacks.  He said he experienced nightmares 3 to 4 times per week, from which he woke up in a sweat.  The Veteran also reported panic attacks occurring more than once per week.  He said he made every effort to avoid thinking about or talking about anything associated with his traumatic experience, and as a result avoided any form of media or even personal conversations on topics related to anything sexual.  He also reported markedly diminished interest and participation in significant activities since his traumatic experience, and reported being detached and estranged from others.  The Veteran said he suffered significant sleep impairment, only achieving about 1 to 2 hours of sleep within each 24 hour period, largely due to fear of dreams of the traumatic experience.  The Veteran said he was irritable and prone to angry outbursts on a daily basis, which included episodes during which he hit things.  This occurred in the form of altercations with people all around him, usually non-physical in nature.  The Veteran also reported chronic hypervigilance in the form of constantly checking doors and windows, sitting with his back to the wall, and avoiding crowds.  Additionally, the Veteran reported difficulty concentrating.  The Veteran also indicated that his PTSD symptoms put strain on his family life.  His verbal and physical abuse of his wife made their marriage difficult, and his children were afraid to drive with him due to his road rage.  The Veteran reported having no friends and that he usually kept to himself, mostly watching television at home while not working.  Although the Veteran denied homicidal ideation, he admitted recurrent suicidal ideation.

The examiner found the Veteran to be tearful and extremely restless throughout the interview, and wrung his hands constantly.  The Veteran's mood was self-described as edgy, and his affect was described as restricted.  His speech and thought processes were noted to be within normal limits, and his thought content was devoid of any psychotic material.  The examiner observed no overt behavioral abnormalities, and described the Veteran as cooperative.  The Veteran was oriented to time, place, and person.  Additionally, the examiner found the Veteran's basic short term memory and concentration skills to be intact for the purposes of the examination.  His judgment and insight were deemed fair.

The examiner stressed that the Veteran had a tendency to minimize his symptoms and exhibited a sense of great shame about his trauma.  The examiner also noted the Veteran's concern for his privacy, particularly regarding his employer; the examiner added that the Veteran had extreme anxiety about losing his job and put all his energy into trying to maintain his work performance.

The examiner found the Veteran's PTSD caused significant impairment in his social functioning and activities of daily living, and interfered with his employment functioning.  With respect to employment, the examiner noted that several of the Veteran's PTSD symptoms affected the Veteran's job performance, including difficulty concentrating, hypervigilance, sleep impairment, detachment, and estrangement.  The examiner noted that the Veteran struggled with his PTSD symptoms while at work.  The examiner diagnosed the Veteran with chronic and severe PTSD, and assigned a GAF score of 41.

A February 2012 outpatient therapy note indicated that the Veteran's PTSD continued to put strain on his relationships with his wife and children.  The Veteran's irritability and angry outbursts caused his children to cut their visits home short and has affected their studies.  The note also indicated that a fight between the Veteran and his wife at the time of their anniversary led them to cancel their plans for a getaway.  The wife said that although she and the Veteran used to do things like trips or vacations, they no longer did those things.

The Veteran was afforded another VA examination in March 2012.  The Veteran reported near-continuous panic or depression, and feelings of anxiety and suspiciousness.  He also said he experienced feelings of guilt, worthlessness and hopelessness.  The Veteran reported panic attacks that occurred more than once per week, and chronic sleep impairment accompanied by distressing dreams and waking panic attacks.  The Veteran indicated he had difficulty concentrating, often forgetting things and needing to reread them.  He endorsed engaging in obsessional rituals that interfered with routine activities, such as sleeping or commuting to work.  He also continued to report experiencing unprovoked irritability with periods of violence, constantly screaming and hollering at home, and always being angry and in a rage.  The Veteran and his wife indicated they became embroiled in frequent verbal altercations, and she noted that he could become physical with her.  However, the Veteran denied any physical abuse other than what happened while he was in service.  The Veteran continued to endorse suicidal ideation, in particular noting that his wife and children would be better off without him, but denied any plans to act on those thoughts.  He also stated that he had no friends and spent most of his time isolated.

The examiner found the Veteran to be alert and fully oriented.  The Veteran was pleasant and cooperative during the interview.  His mood was depressed and his affect was flat, at times becoming tearful when discussing the issues related to his trauma.  His thought process was linear and goal directed and the examiner found no evidence of a thought disorder or psychosis.  The Veteran's speech was within normal limits.  Additionally, the examiner found the Veteran's exhibited mild memory loss.  His judgment appeared to be intact.

The examiner found the Veteran's PTSD caused significant impairment in his social functioning, and significantly interfered with his employment functioning.  Specifically, the examiner indicated that based on the reports of the Veteran and his wife, he had difficulty both in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances.  The examiner found noteworthy the wife's reports of the Veteran's increased difficulties at work despite being a good worker and his go-getter attitude.  These problems included difficulty with authority figures and perceived taunting from inmates, as well as showing up late to work.  The examiner further noted the wife's report indicating that while the Veteran was still able to hold himself together at work, when he returned home he took out his anger and aggression on her.  Thus, the examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity.

Moreover, the examiner noted the Veteran had an additional diagnosis of major depressive disorder, but could not differentiate the portion of each condition that contributed to the Veteran's social and occupational impairment.

The Board has also considered the lay statements submitted by the Veteran, his wife, and their children.  In his June 2009 statement, the Veteran wrote that he often thought of wanting his life to be over, and that he was unable to touch or feel or relate to his family.  The statements received in June 2009 and November 2010 from the Veteran and his family members further elaborated on the strain the Veteran's PTSD had put on their relationships, such as his irritability and angry outbursts as well as his emotional distance from them.  Additionally, during the October 2013 hearing, the Veteran reported being depressed most of the time and being prone to angry outbursts and panic attacks, admitting that those symptoms had existed at their present level of severity since he filed his claim in June 2008.  See Hearing Transcript, pg. 8.

The Board concludes that the objective medical evidence and the statements of the Veteran and his family regarding his symptomatology show a disability picture that more nearly approximates the assignment of a 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.7 (2013).  The Board found noteworthy the decline of the Veteran's relationships with his wife and children due to his PTSD symptoms, typified by frequent verbal altercations with his wife and others, as well as the Veteran's impaired impulse control in the form of constant irritable mood, persistent angry outbursts, and other isolating behaviors.  The Veteran also reported having no friends and being frequently withdrawn at home.  Additionally, throughout the appeal period the Veteran reported engaging in obsessional and ritualistic behavior in the form of repeatedly checking locks and windows at night to the point of interrupting his sleep and making him late for work.  Moreover, the Veteran endorsed suicidal ideation at numerous points throughout the appeal period.

Both VA examiners described the significant effects the Veteran's PTSD has had on his social and occupational functioning; the March 2012 examiner specifically noted that the Veteran had difficulty both in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances.  The Board also found significant the Veteran's weeklong hospital visit at the behest of his wife in June 2009, and the notation of the October 2009 VA examiner regarding the Veteran's tendency to minimize his symptoms and his concern for his privacy, particularly regarding his employer.  Moreover, the Board notes the Veteran's assertion during his October 2013 hearing that the symptoms he described had persisted throughout the entire period on appeal.

Thus, the Board finds that for the entire appeal period, the above symptoms more closely approximate occupational and social impairment, with deficiencies in most areas, as contemplated by the higher 70 percent rating.  38 U.S.C.A. § 5107 (West 2002).

The Board acknowledges that the results of the VA examinations and the symptoms described in VA records do not indicate that the Veteran experienced all of the symptoms associated with 70 percent disability rating for PTSD during the entire appeal period.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  However, given the persistence and severity of the Veteran's symptoms as described in his VA examination reports and lay statements, in particular suicidal ideation, unprovoked irritability and angry outbursts, and difficulty in adapting to stressful situations and managing interpersonal relationships, the Board finds that the rating as assigned appropriately reflects all the evidence of record.  See 38 C.F.R. § 4.126(a) (2013).

The evidence does not reflect that the Veteran's PTSD symptoms are of such severity as to warrant a disability rating in excess of 70 percent at any time.  The Board acknowledges the statements of the Veteran and the March 2012 VA examiner indicating the Veteran's PTSD symptoms had worsened since the October 2009 VA examination.  However, while the Veteran's PTSD symptoms may have worsened in degree, the Board found noteworthy the Veteran's statement that his symptoms had persisted at their current level since he first filed his claim.  Moreover, the Veteran has not been found to have symptoms such as gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.  Nor has he experienced other symptoms on a par with the level of severity exemplified in these manifestations.  Accordingly, entitlement to a rating in excess of 70 percent for any period of time on appeal is not warranted.

Since the Veteran has been diagnosed as having major depressive disorder in addition to the service-connected PTSD and the symptoms attributable to the major depressive disorder have not been disassociated from his service-connected PTSD, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reported chronic depression, anxiety, flashbacks and panic attacks, chronic sleep impairment, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, impaired impulse control, suicidal ideation, and an inability to establish and maintain effective work and social relationships.  The current 70 percent rating contemplates these and other psychiatric symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

With respect to the second Thun element, the evidence indicates that the Veteran's PTSD caused him to miss some days of work or show up late on other days, and resulted in a single hospitalization, with a related absence from work.  38 C.F.R. § 3.321(b)(1) (2013).  However, the infrequent absence from work and single hospitalization does not rise to the level of marked interference with employment and frequent hospitalizations.  Thus, as the Veteran's disability picture was not exceptional or unusual and governing norms are absent, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, the Veteran has not specifically argued, and the record does not otherwise reflect, that his PTSD with major depressive disorder renders him unable to obtain or maintain substantially gainful employment.  In fact, the record indicates the Veteran remains employed in a fulltime job.

Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a 70 percent disability rating, but no higher, is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


